                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Consolidated Civil Action No. 18-cv-03115-STV

PEDRO REYES,

        Plaintiff,

v.

JEFF JENSEN,
GARY GERRARD, and
LARIMER COUNTY COMMUNITY PLANNING DEPARTMENT,

     Defendants.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

        This matter comes before the Court on Plaintiff’s Motion for Joinder (the “Motion”).

[#89]   The Motion is before the Court on the parties’ consent to have a United States

magistrate judge conduct all proceedings in this action and to order the entry of a final

judgment. [##48, 49] For the following reasons, the Motion is DENIED.

        Although styled as a Motion for Joinder, the Motion is properly interpreted as a

motion for reconsideration of United States District Court Judge Lewis T. Babcock’s

March 21, 2019 Order to dismiss in part and to draw the case. [#21] In that Order, Judge

Babcock dismissed then-Plaintiff Teresita Reyes’ claims, because she had failed to allege

any facts showing that her rights under Title II of the Americans with Disabilities Act

(“ADA”) had been violated, and because she lacked standing under the ADA to assert the

rights of her husband, Plaintiff Pedro Reyes. [Id. at 4-5] In the instant Motion, Plaintiff

argues that the Court was mistaken in dismissing Ms. Reyes from the case, and that Ms.
Reyes should be brought back into the case because she has an interchangeable

economic interest in this matter. [#89] Because Plaintiff has failed to make any showing

that the Court should reconsider its prior Order, this Court need not refer the matter to

Judge Babcock, and the Motion is DENIED.

       The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. Hatfield v. Bd. of Cty. Comm’rs for Converse Cty., 52 F.3d 858, 861

(10th Cir. 1995).    “A motion for reconsideration is an extreme remedy to be granted in

rare circumstances.” Stoney v. Cingular Wireless L.L.C., No. 06-cv-02003-WYD-KLM,

2009 WL 1394260, at *1 (D. Colo. May 19, 2009) (quoting Brumark Corp. v. Samson Res.

Corp., 57 F.3d 941, 944 (10th Cir. 1995)). “Grounds warranting a motion to reconsider

include (1) an intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Servants

of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).                  “A motion to

reconsider . . . should be denied unless it clearly demonstrates manifest error of law or

fact or presents newly discovered evidence.” Nat’l Bus. Brokers, Ltd. v. Jim Williamson

Products, Inc., 115 F. Supp. 2d 1250, 1256 (D. Colo. 2000) (quotation omitted).

       “The Tenth Circuit has made it abundantly clear that a motion for reconsideration

is not a vehicle for a losing party to revisit issues already addressed.” Seabron v. Am.

Family Mut. Ins. Co., No. 11-cv-01096-WJM-KMT, 2012 WL 3028224, at *1 (D. Colo. July

24, 2012) (citing Does, 204 F.3d at 1012).           Accordingly, “[a]bsent extraordinary

circumstances, arguments that could have been raised in the original briefing on the

dispute in question may not be made in a motion for reconsideration.” Id. (citing Does,

204 F.3d at 1012).



                                             2
       Here, Plaintiff’s Motion provides no new evidence, does not cite to any new case

law, and does not point to clear error in the Court’s analysis in dismissing Ms. Reyes.

Accordingly, Plaintiff has failed to demonstrate the extraordinary circumstances

warranting a motion for reconsideration and the Motion for Joinder [#89] is DENIED and

Ms. Reyes will not be added as a plaintiff to this litigation.



DATED: January 31, 2020                            BY THE COURT:

                                                   s/Scott T. Varholak
                                                   United States Magistrate Judge




                                               3
